Citation Nr: 1433635	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served in missing status or as a Philippine recognized guerrilla from November 1943 to May 1945 and in the Regular Philippine Army from May 1945 to June 1945.  He died in January 1999 and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In September 2010, the Board denied service connection for the cause of the Veteran's death and basic eligibility for a survivor's pension.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court dismissed the appeal for a survivor's pension and vacated and remanded that portion of the Board decision that denied service connection for the cause of death for action consistent with the terms of a Joint Motion for Partial Remand.  In December 2011, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.



REMAND

The immediate cause of the Veteran's January 1999 death, as listed on the death certificate, was acute respiratory failure.  The attending physician also noted an antecedent cause of sepsis, and underlying cause of community acquired aspiration pneumonia, and a significant contributing cause of a cerebrovascular accident.  The Veteran had no service-connected disabilities at the time of his death. 

The appellant seeks benefits as the Veteran's surviving spouse having married the Veteran in January 1947. The appellant contends that the Veteran experienced a chronic respiratory disorder as a result of his guerrilla and army service which included living in an outdoor environment with limited shelter, food, and sanitary conditions.  Payment of Dependency and Indemnity Compensation based upon service as a recognized guerilla is available.  38 U.S.C.A. § 107(a) (West 2002).

As was noted in the Board's December 2011 Remand, there may be additional medical information that, if available, may provide a better basis for a credible medical opinion as to a causal connection between the Veteran's cause of death and his military service.  Records of end-of-life care by attending physician Dr. J.M. at Angel Salazar Memorial General Hospital in San Jose Buenavista, and from other private care physicians and inpatient hospital records from January 1996 to January 1999 are necessary as they may provide greater clarity regarding the Veteran's illnesses leading to his death.  Following the Board's Remand, the appellant submitted VA Forms 21-4142 relative to these pertinent terminal medical records.  The RO mailed letters in July and August 2012 in attempt to obtain these potentially relevant records from Dr. J.M. in Buenavista, from Angel Salazar Memorial Hospital in San Jose, and from St. Paul's Hospital in Iloilo City.  No response was received from any of these three facilities.

As was accurately pointed out by the Veteran's representative, the RO has not notified the appellant of the inability to obtain these potentially relevant records, or provided her with the opportunity to obtain the records herself.  If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, then VA will provide the Veteran with notice of that fact.  In particular, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2013).  Reasonable efforts to obtain non-Federal records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2013).

In this case, the RO did make reasonable efforts to obtain the non-Federal records at issue by way of the July and August 2012 attempts.  The RO, however, failed to property notify the appellant of the inability to obtain the records, as is required under 38 C.F.R. § 3.159(e).  For this reason, and pursuant to the Veteran's representative's request, this matter is remanded so that the RO may properly notify the appellant of the inability to obtain the private medical records requested in July and August 2012.

Further, in June 2014, the representative suggested that the appellant was in the process of obtaining a medical opinion in support of her claim.  On remand, the RO should also assist the appellant in this regard.  38 C.F.R. § 3.159(c)(1) (2013).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain a copy of any medical opinion obtained by the appellant in reference to her claim for service connection for the cause of the Veteran's death.

2.  Ensure that VA's duty to notify the appellant of the inability to obtain the private medical records from Dr. J.M. in Buenavista, from Angel Salazar Memorial Hospital in San Jose, and from St. Paul's Hospital in Iloilo City, is met under 38 C.F.R. § 3.159(e) (2013).

3.  Once the required development is complete to the extent possible, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.   Readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The purpose of this remand is to assist the appellant with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



